The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 24-30, 32-47 is pending.
Claims 23, 27 and 39-43 is withdrawn.
Claims 24, 26, 28-30, 32-38 and 44-47 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 

Action Summary
	Claims 24, 26, 28-30, 32-35, 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finot (U.S. 2005/0064014), Devarajan (Update on Mechanism of Ischemic Acute Kidney Injury, J Am Soc Nephrol 17: 1503–1520, 2006) and Sun (Structural Basis for the Inhibition Mechanism of HumanCystathionine-Lyase, an Enzyme Responsible for theProduction of H2S, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 5, pp. 3076–3085, January 30, 2009) is maintained with modifications due applicants amendment and newly added claims.
Claim 36-37 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finot (U.S. 2005/0064014), Devarajan (Update on Mechanism of Ischemic Acute Kidney Injury, J Am Soc Nephrol 17: 1503–1520, 2006) and Sun (Structural Basis for the Inhibition Mechanism of HumanCystathionine -Lyase, an Enzyme Responsible for theProduction of H2S, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 5, pp. 3076–3085, January 30, 2009) as applied to claim 24, 26, 28-30, 32-35, 38 is above, and further in view of Dalmarco (Additional evidence of acute anti-inflammatory effects of cyclosporin Ain a murine model of pleurisy, Transplant Immunology 12(2004)151–157) is maintained with modifications due applicants amendment of claims.  AKI is frequently multifactorial, with concomitant ischemic, nephrotoxic, and septic components and with overlapping pathogenetic mechanism is maintained with modifications due applicant’s amendment and newly added claims.


	
Response to Arguments
	
Applicant’s argue in the argument page 6-7 that Finot does not teach that cystathionine is administered for a treatment of any disease rather only for increasing supplies of cysteine and the use of cystathionine for facilitating the endogenous synthesis of glutathione. The office fails to address the fact that Finot required the production of cysteine through the administration of cystathionine.  And therefore, does not disclose the use of cystathionine as instantly claimed.  This argument has been fully considered but has not been found persuasive.  Finot teaches a method for treating infection (e.g septic), inflammation, oxidative stress, hypermetabolism, respiratory stress and muscle loss with the administration of a therapeutically-effective amount of cystathionine (claim 14).  Applicants appears to argue a mechanism of action which happens after the administration of cystathionine is teaching away from the method of treating a kidney condition. This is not accurate assessment, because Finot teaches a method of treating infection and inflammation with the administration of cystathionine.  And Devarajan teaches that it is acknowledged that AKI is frequently multifactorial, with concomitant ischemic, nephrotoxic, and septic components and with overlapping pathogenetic mechanism (abstract).  Devarajan teaches that the concept of the vascular endothelium as an organ that is both a source of and a target for inflammatory injury has become widely appreciated,
Applicants argue in the argument page 6-7 that Finot does not disclose administering a cystathioine gamma-lyase inhibitor (as admitted by the -Office) because this CGL inhibiting agent would block the synthesis of cysteine, and would teach away from using a CGL inhibitor.  This argument has been fully considered but has not been found persuasive.  Sun teaches that Cystathionine β-synthase and cystathionine γ-lyase(CSE) are two pyridoxal-5-phosphate(PLP)-dependent enzymes largely responsible for the production of H2S in mammals. Inhibition of CSE by DL-propargylglycine (PAG)(e.g. PPG) has been shown to alleviate disease symptoms.  Sun teaches that in mammals, two pyridoxal-5’-phophate(PLP)5-dependent enzymes, cystathionine β-synthase is expressed predominantly in the central nervous system, and the regulation of cystathionine β-synthase has been well studies, whereas CSE is mainly responsible for the production of H2S outside of the nervous system.  Sun teaches that induction of enotoxemia, acute pancreatitis, hemorrhagic shock, pulmonary hypoxid hypertension and diabetes mellitus in animals is associated with increased H2S production due to up-regulated CSE production.  Further, work using several of these animal disease models have revealed that either pre- or post-treatment of animals with inhibitors of CSE, such as DL-propargylglycine or β-cyanoalanine, not only inhibits tissue H2S production but also reduce the severity of the disease state (page 3060).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that the administration of cystalionine which is known to produce into 2 pyridoxal-5-phosphate(PLP)-dependent enzymes:  Cystathionine β-synthase and cystathionine γ-lyase(CSE) as taught by Sun. And that CSE is mainly responsible for the production of H2S outside of the nervous system.  And the administration of a cystathionine gamma-lyase inhibitor (e.g. propargylglycine) inhibits tissue H2S production but also reduce the severity of the disease state as taught by Sun with a reasonable expectation of success.
Applicants argue on page 7 that Finot teaches away from inhibiting cysteine and/or glutathione production using a CGL inhibitor while the instantly claimed methods are directed at providing cystathionine while blocking cysteine and glutathione production.  And therefore, any reference combined with Finot that teaches compostition and/or uses of a CGL inhibitor would be taught away from by Finot.  This argument has been fully considered but has not been found persuasive.  The independent claim 24 recites a method for treating a kidney disease not a method of inhibiting cysteine and/or glutathione production using a CGL inhibitor.  It appears that applicants are reading limitations into the claims.  As stated in the first paragraph above, Finot teaches a method of treating infection (e.g. sepsis) and inflammation with the administration of cystathionine.  Since it is known in the art that Cystathionine β-synthase and cystathionine γ-lyase(CSE) are two pyridoxal-5-phosphate(PLP)-dependent enzymes largely responsible for the production of H2S in mammals. It would have been obvious to one of ordinary skills in the art at the time of filing to inhibit CGL which produces H2S.  And it is known that CSE by DL-propargylglycine (PAG)(e.g. PPG) has been shown to alleviate disease symptoms.  It would have been obvious to administer a CGL inhibitor to stop the damaging elements of CGL (production of H2S) when administering cystathionine to treat kidney conditions as disclosed by Finot and Sun. 
 Applicant argue that Devarajan fails to teach the instant claimed composition of use to threat ATN. And that the methods for treating ATN are not due to ATN caused by ischemia reperfusion.  This argument has been fully considered but has not been found persuasive.  First, independent claim 24 does not recite any cause of ATN nor ATN for that matter.  Instant claim 24 only recites kidney condition, in which Finot in view of Devarajan does in fact meet the instant claims.  Second, instant claim 30 and newly added claim 44 are the only claims that recite a cause of ATN, however regardless of the underlying cause of ATN, the cited art still motivates one of ordinary skills in the art at the time of filing to administer cystathionine with a CGL inhibitor to treat ATN with a reasonable expectation of success. 
Applicants argue on page 7-8 that Sun fails to teach or disclose composition including cystathionine or composition including Cystathionine and a CGL inhibitor.  And on page 9 that Sun only teaches relieving the symptoms not the disease. Applicants assert that Sun does not treat or suggest the administration of propargyglycine to treat septic shock and not the underlying condition of sepsis or kidney condition.  This argument has been fully considered but has not been found persuasive.  Sun teaches that Cystathionine β-synthase and cystathionine γ-lyase(CSE) are two pyridoxal-5-phosphate(PLP)-dependent enzymes largely responsible for the production of H2S in mammals. Inhibition of CSE by DL-propargylglycine (PAG)(e.g. PPG) has been shown to alleviate disease symptoms.  Sun teaches that in mammals, two pyridoxal-5’-phophate(PLP)5-dependent enzymes, cystathionine β-synthase is expressed predominantly in the central nervous system, and the regulation of cystathionine β-synthase has been well studies, whereas CSE is mainly responsible for the production of H2S outside of the nervous system.  Sun teaches that induction of enotoxemia, acute pancreatitis, hemorrhagic shock, pulmonary hypoxid hypertension and diabetes mellitus in animals is associated with increased H2S production due to up-regulated CSE production.  Further, work using several of these animal disease models have revealed that either pre- or post-treatment of animals with inhibitors of CSE, such as DL-propargylglycine or β-cyanoalanine, not only inhibits tissue H2S production but also reduce the severity of the disease state (page 3060).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that the administration of cystalionine which is known to break into 2 pyridoxal-5-phosphate(PLP)-dependent enzymes:  Cystathionine β-synthase and cystathionine γ-lyase(CSE) as taught by Sun. And that CSE is mainly responsible for the production of H2S outside of the nervous system.  And the administration of a cystathionine gamma-lyase inhibitor (e.g. propargylglycine) inhibits tissue H2S production but also reduce the severity of the disease state as taught by Sun with a reasonable expectation of success.  Furthermore, it is known in the art that cystathionine is known to treat sepsis and inflammation as taught by Finot.
Applicant argue that Devarajan fails to teach the instant claimed composition of use to threat ATN. And that the methods for treating ATN are not due to ATN caused by ischemia reperfusion.  This argument has been fully considered but has not been found persuasive.  First, independent claim 24 does not recite any cause of ATN nor ATN for that matter.  Instant claim 24 only recites kidney condition, in which Finot in view of Devarajan does in fact meet the instant claims.  Second, instant claim 30 and newly added claim 44 are the only claims that recite a cause of ATN, however regardless of the underlying cause of ATN, the cited art still motivates one of ordinary skills in the art at the time of filing to administer cystathionine with a CGL inhibitor to treat ATN with a reasonable expectation of success. 
Applicants argue on page 8, that in view of the H2S chart that GYY4137 (which is a CGL inhibitor) demonstrated the percent inhibition of H2S.  However, the claims are drawn to combination of cystathionine and CGL inhibitor not only GYY4137.  Therefore, assertion of better results or that GYY4137 in combination is unexpected.  Additionally, GYY4137 is not claimed in the present application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 26, 28-30, 32-35, 38 and 44-45 and 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finot (U.S. 2005/0064014), Devarajan (Update on Mechanism of Ischemic Acute Kidney Injury, J Am Soc Nephrol 17: 1503–1520, 2006) and Sun (Structural Basis for the Inhibition Mechanism of HumanCystathionine-Lyase, an Enzyme Responsible for theProduction of H2S, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 5, pp. 3076–3085, January 30, 2009) both are of record.
Finot teaches that the object of the present invention is therefore to provide cystathionine since, firstly, it is directly converted to cysteine and, secondly, we have shown that cystathionine is much more stable than cysteine (paragraph 003).   Finot teaches that the cystathionine content in the nutritional composition according to one of the aspects of the invention is from 0.01 to 100 g per liter or per kilo of food composition (e.g. oral).  Preferably, the composition according to the invention contains between 0.1 and 50 g of cystathionine per liter (paragraph 0020).  Finot teaches that A first aspect of the invention concerns a nutritional composition comprising cystathionine, administered orally, enterally or parenterally (paragraph 0011).  Finot teaches that main application of cystathionine is to increase the Supplies of cysteine which is an amino acid, the need for which is increased in many pathological situations (Sepsis, Surgical intervention, burns, trauma, etc.). In fact, cysteine is important with respect to protein Synthesis, and in particular for the Synthesis of proteins of the inflammatory reaction which is activated in Situations of attack (paragraph 0057). Finot teaches use of cystathionine for facilitating the endogenous synthesis of glutathione can also occur under situations of oxidative stress, of hypermetabolism, of infection or of inflammation, of respiratory stress or of muscle loss.  Finot teaches a method for treating infection and inflammation (claim 14).
Finot does not disclose “acute tubular necrosis” nor a further administering a cystathionine У-lyase inhibitor.
Devarajan teaches acute renal failure (ARF), classically defined as an abrupt decrease in kidney function that leads to accumulation of nitrogenous wastes such as blood urea nitrogen and creatinine, is a common clinical problem with increasing incidence, serious consequences, unsatisfactory therapeutic options, and an enormous financial burden to society (1–5). ARF may be classified as prerenal (functional response of structurally normal kidneys to hypoperfusion), intrinsic renal (involving structural damage to the renal parenchyma), and postrenal (urinary tract obstruction). This review focuses on intrinsic ARF, which has emerged as the most common and serious subtype in hospitalized patients and can be associated pathologically with acute tubular necrosis (ATN). Consequently, it still is common clinical practice to use the terms intrinsic ARF and ATN interchangeably.  In an attempt to standardize the definition and reflect the entire spectrum of the condition, the term acute kidney injury (AKI) has been proposed.  From the clinical viewpoint, it is acknowledged that AKI is frequently multifactorial, with concomitant ischemic, nephrotoxic, and septic components and with overlapping pathogenetic mechanism (abstract).  Devarajan teaches that the concept of the vascular endothelium as an organ that is both a source of and a target for inflammatory injury has become widely appreciated, and the role of endothelial alterations in the initiation and extension of AKI has received increasing attention. Morphologically, disruption of the actin cytoskeleton and junctional complexes, similar to those previously described in tubule epithelial cells, now has been documented in endothelial cells in experimental AK.  Consequently, endothelial cell swelling, blebbing, death, and detachment of viable cells occur, and circulating endothelial cells have been demonstrated in humans with septic shock (page 1509, right column, last paragraph).  Devarajan teaches the following diagram in Figure 1:


    PNG
    media_image1.png
    781
    1041
    media_image1.png
    Greyscale

Devarajan teaches that Alterations in tubule cell structure after ischemic AKI. The initiation phase leads to sublethal injury, with loss of brush borders and disruption of cell polarity and the cytoskeleton. If the injury is alleviated at this stage, then complete recovery ensues. If not, then the injury flows into the extension phase, with cell death, desquamation, luminal obstruction, and an inflammatory response (shown in Figure 4). Inhibition of apoptosis and inflammation at this stage may represent a powerful therapeutic approach (figure 2).
Sun teaches that Impairment of the formation or action of hydrogen sulfide (H2S), an endogenous gasotransmitter, is associated with various diseases, such as hypertension, diabetes mellitus, septic and hemorrhagic shock, and pancreatitis. Cystathionine β-synthase and cystathionine γ-lyase(CSE) are two pyridoxal-5-phosphate(PLP)-dependent enzymes largely responsible for the production of H2S in mammals. Inhibition of CSE by DL-propargylglycine (PAG)(e.g. PPG) has been shown to alleviate disease symptoms (abstract).  Sun teaches that in mammals, two pyridoxal-5’-phophate(PLP)5-dependent enzymes, cystathionine β-synthase is expressed predominantly in the central nervous system, and the regulation of cystathionine β-synthase has been well studies, whereas CSE is mainly responsible for the production of H2S outside of the nervous system.  Sun teaches that induction of enotoxemia, acute pancreatitis, hemorrhagic shock, pulmonary hypoxic hypertension and diabetes mellitus in animals is associated with increased H2S production due to up-regulated CSE production.  Further, work using several of these animal disease models have revealed that either pre- or post-treatment of animals with inhibitors of CSE, such as DL-propargylglycine or β-cyanoalanine, not only inhibits tissue H2S production but also reduce the severity of the disease state (page 3060).  Sun teaches that Gaseous messengers or gasotransmitters including nitricoxide (NO), carbon monoxide (CO), and hydrogen sulfide(H2S) have been shown to be important in a range of biological systems. In particular, H2S has recently gained interest as a mediator of cardiovascular and nervous system functions and inflammation (page 3083).
It would have been obvious to combine cystathionine and propargylglycine to treat inflammation, sepsis, nephrotoxic associated with acute kidney failure (e.g. acute tubular necrosis) (otherwise known as acute kidney injury) regardless of the underlying cause of the kidney injury (e.g. toxicity of anti-rejection agents as cited in claims 30, 45 and 47).  One would have been motived to combine cystathionine and propargyglycine to treat inflammation and sepsis associated with acute kidney failure (e.g. acute tubular necrosis) (otherwise known as acute kidney injury) because both compounds are known in the art as effective anti-inflammatory agents and are useful in the treatment of sepsis, nephrotoxic and inflammation associated by acute kidney failure by Finot, Devarajan and Sun, with a reasonable expectation of success absence any evidence to the contrary.  Additionally, Sun teaches that in mammals, two pyridoxal-5’-phophate(PLP)5-dependent enzymes, cystathionine β-synthase is expressed predominantly in the central nervous system, and the regulation of cystathionine β-synthase has been well studies, whereas CSE is mainly responsible for the production of H2S outside of the nervous system.  Sun teaches that induction of endotoxemia, acute pancreatitis, hemorrhagic shock, pulmonary hypoxic hypertension and diabetes mellitus in animals is associated with increased H2S production due to up-regulated CSE production.  Further, work using several of these animal disease models have revealed that either pre- or post-treatment of animals with inhibitors of CSE, such as DL-propargylglycine or β-cyanoalanine, not only inhibits tissue H2S production but also reduce the severity of the disease state (page 3060).  Therefore, it would have been obvious to one of ordinary skills at the time of filing that the administration of cystalionine which is known to break into 2 pyridoxal-5-phosphate(PLP)-dependent enzymes:  Cystathionine β-synthase and cystathionine γ-lyase(CSE) as taught by Sun. And that CSE is mainly responsible for the production of H2S outside of the nervous system.  And the administration of a cystathionine gamma-lyase inhibitor (e.g. propargylglycine) inhibits tissue H2S production but also reduce the severity of the disease state as taught by Sun with a reasonable expectation of success.

It would have been obvious to one of ordinary skills in the art that upon administering cystathioine and propargylglycine to treat nephrotoxic associated with acute kidney injury would also increase the levels of cystathioine level because it is known in the art that propargylglycine inhibits cycstathionine gamma-lyase thereby increase cystathioine beta level in a subject as disclosed by Devarajan and Sun with a reasonable expectation of success. 
It would have been obvious to one of ordinary skills in the art that upon administering cystathioine and propargylglycine to treat inflammation associated with acute kidney injury would administer cystathioine and propargylglycine daily, every other day, bi-weekly, weekly, bi-monthly or monthly.  Because one of ordinary skills (e.g. physician) would have known at what dosage and frequency (daily, weekly, monthly) to administer cystathioine and propargylglycine to treat inflammation associated with acute kidney injury with a reasonable expectation of success.
	
It would have been obvious that upon administering cystathionine and propargyglycine for the treat inflammation associated with acute kidney injury would also reduce apoptotic cell death in the kidney.  One would be motivated to reduce apoptotic cell death in the kidney because it is known in the art that inhibition of apoptosis and inflammation at this stage may represent a powerful therapeutic approach as taught by Devarajan. Taken the cited prior art, since it is known that inflammation is associated with acute kidney injury would benefit from the administration of cystathionine and propargyglycine for the treat inflammation associated with kidney injury would also treat reduce apoptic cell death in the kidney with the same administration of cystathionine and propargyglycine with a reasonable expectation of success absence any evidence to the contrary.  
Claim 36-37 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finot (U.S. 2005/0064014), Devarajan (Update on Mechanism of Ischemic Acute Kidney Injury, J Am Soc Nephrol 17: 1503–1520, 2006) and Sun (Structural Basis for the Inhibition Mechanism of HumanCystathionine -Lyase, an Enzyme Responsible for theProduction of H2S, THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 284, NO. 5, pp. 3076–3085, January 30, 2009) as applied to claim 24, 26, 28-30, 32-35, 38 is above, and further in view of Dalmarco (Additional evidence of acute anti-inflammatory effects of cyclosporin Ain a murine model of pleurisy, Transplant Immunology 12(2004)151–157) all are of record.
Finot, Devarajan and Sun as cited above.
None of the cited art disclose cyclosporine
Dalmarco teaches that It is well known that cyclosporin A(CsA)exhibits important anti-inflammatory effects, besides its immunosuppressive activity.  At this time, CsA (1mgykg,  1  h  before) also  decreased  nitrateynitrite levels and MPO activity(P-0.01). CsA(2mgykg, 0.5 h before)was also effective in decreasing mononuclear influx, exudation and nitrate/nitrite levels 48 h after onset of inflammation (abstract).
Regarding limitation of “calcineurin inhibitor agent” as cited in claim 46; in looking to the specification for what agents are calcineurin inhibitor agents; in paragraph 0011 recites that “calcineurin inhibitor drugs such as cyclosporine”.

It would have been obvious to one of ordinary skills in the art at the time of the invention that upon treating inflammation and sepsis associated with acute kidney injury with the administration of cystathionine and propargyglycine of would also treat toxin burns since it is known in the art that burns being caused by toxic factors induced by thermal injury to the skin as disclosed by Kremer with a reasonable expectation of success absence any evidence to the contrary.

It would have been obvious to one of ordinary skills in the art to combine cyclosporine with cystathionine and propargyglycine to treat inflammation and sepsis associated with acute kidney injury.  One would have been motivated to incorporate cyclosporine with cystathionine and propargyglycine inflammation and sepsis associated with acute kidney injury because all of the compounds are known to be effective anti-inflammatory agents, thereby treating inflammation and sepsis associated with acute kidney injury with a reasonable expectation of success.	

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

Claims 24, 26, 28-30, 32-38 and 44-47 are rejected.

No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627